PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/527,763
Filing Date: 29 Oct 2014
Appellant(s): Brickell et al.



__________________
Sterling R. Waite (74,875)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/04/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/29/2020 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument

1.  Appellant argues: 
	The prior art does not disclose “the issuer computing system generating the shared secret at a time of manufacture of the card device” because “Davis is entirely silent regarding any issuer computing system”. 
- See Appeal Brief page 6-7.
In response to appellant's arguments that the prior art does not disclose an issuer computing system generating a shared secret, it is first noted that such limitations as recited are not within the scope of the claims. Claim 10 is directed to a method comprising “by a user computing device” performing steps, and Claim is directed to a system comprising “a storage device; and a processor” performing steps. However, various limitations, e.g. “the issuer computing system generating the data item”, “the card device generating the checksum using the received data item and a shared secret”, “the issuer computing system generating the shared secret at a time of manufacture of the card device”, “the shared secret being stored by the card device nd the issuer computing system”, “the issuer system verifying the checksum using the shared secret, generating a token in response to verifying the checksum, and associating the card information and the identifier with the token”, etc. are performed by the issuer system or the card device, neither of which are within the scope of the claims. Therefore, the overarching scope of the claims cause appellant’s arguments are not persuasive.
As a secondary note, the claims do not require any particular timing of the steps being performed, i.e. the “generating at a time of manufacture” and the “being stored by the card device and the issuer computing system” may happen at any time in relation to each other.
For the purposes of compact prosecution, such limitations were addressed by prior art.  In specific regards to the references cited, and appellant’s arguments directed to combinations of  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The prior art of Wong teaches the use of issuer systems and the sending of data in order to verify user devices. The prior art of Davis teaches that a shared secret, e.g. a seed value, may be generated at manufacture and programmed into a device. Therefore it would be obvious to one of ordinary skill in the art that a combination of such references would have an issuing system generate and program a seed value into a device as desired in order to achieve the same functionality as listed in Davis, which was to increase security by having a programed seed value known to the manufacturer, i.e. issuer, and device by maintaining such information as secret from others. 
Therefore appellant’s argument is not persuasive. 

2.  Appellant argues: 
	The combination of prior art is based on hindsight reasoning. 
- See Appeal Brief page 9.
In response to appellant's arguments that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
As no such knowledge from applicant’s disclosure was used in the reconstruction, appellant’s argument is not persuasive.



3.  Appellant argues: 
	The combination of the prior art Roberts and Wong is incorrect and does “not involve verifying that any card is present or correct” and therefore would not “increase security”. 
- See Appeal Brief page 9-10.
In response to appellant's arguments that the combination of prior art is incorrect as there is no motivation to combine such references, it is noted that the prior art of Wong teaches that devices may be provided with a variety of information to verify the accuracy, i.e. correctness of transactions and identities. Roberts teaches that data is sent “to ensure that the transaction is not replayed but rather is fresh” and “the issuer uses the same as part of verifying the cryptogram…”, e.g. checking for correctness of a transaction. (Page 4 of office action). Therefore it would have been obvious to one of ordinary skill in the art to combine such references by having the processes of Roberts also be part of the verification process of Wong in order to increase security of transactions by way of adding further verification checks to confirm that a transaction is correct and not fraudulent. Therefore as such a combination would indeed have the effect of increasing security by way of requiring further verification of various aspects of the transactions, appellant’s argument is not persuasive. 

4.  Appellant argues: 
	The combination of prior art Ronda and Wong is incorrect and does not “increase security”. 
- See Appeal Brief page 11.
In response to appellant's arguments that the prior art is incorrect as there is no motivation to combine such references, it is first noted that it seems appellant fails to address all cited portions of the prior art.  Appellant is required to address all relevant portions of references provided by the office, but fails to do so. Therefore appellant’s arguments would not comply with 37 CFR 1.111 (c) and would potentially qualify as a piecemeal analysis of the provided references in the spirit of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The prior art of Wong teaches that a service provider, i.e. issuer, may verify user identities in the process of processing transaction requests, and that various communications with a user device may be performed.  The prior art of Ronda teaches issuer servers may send data in order to have such data be checked later during transactions.  Therefore it would have been obvious to one of ordinary skill in the art to combine such references by having the issuer of Wong perform the processes of sending and receiving verification information to a device as found in Ronda as Wong already discloses that verification may occur and that an issuer is in communication with the device. Such a combination would increase security as the verification information would be centralized without need to spread it to various parties, and would also allow for increased security in that an added verification process would be included in the processes of Wong. Therefore appellant’s argument is not persuasive.  



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHANN Y CHOO/Primary Examiner, Art Unit 3685     


                                                                                                                                                                                                 Conferees:
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.